This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 35,368

 5 GILBERTO VICENTE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 John A. Dean, Jr., District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Charles J. Gutierrez, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Sergio Viscoli, Director
16 Santa Fe, NM

17 for Appellant


18                                 MEMORANDUM OPINION

19 BUSTAMANTE, Judge.
 1   {1}   Defendant has appealed from a conviction for trafficking a controlled

 2 substance, specifically and exclusively challenging the denial of a motion to suppress.

 3 We previously issued a notice of proposed summary disposition, proposing to reverse.

 4 The State has filed a response with this Court indicating that it does not oppose our

 5 proposed summary disposition.

 6   {2}   Accordingly, for the reasons previously stated, we reverse and remand for

 7 further proceedings.

 8   {3}   IT IS SO ORDERED.


 9                                    _______________________________________
10                                    MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:


12
13 RODERICK T. KENNEDY, Judge


14
15 M. MONICA ZAMORA, Judge




                                              2